Citation Nr: 1618211	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-23 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for hypertension, for accrued benefits purposes.  

3.  Entitlement to service connection for congestive heart failure (CHF), to include as secondary to hypertension, for accrued benefits purposes. 

4.  Entitlement to service connection for gout, for accrued benefits purposes. 

5.  Entitlement to death pension benefits.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1981 to February 1984.  The Veteran died in December 2006 and the appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 denial from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The appellant testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.  

As a preliminary matter, the Board notes that in May 2008, the appellant filed a timely notice of disagreement with regard to the claim for service connection for the cause of the Veteran's death.  The RO did not issue a statement of the case with regard to this issue, but issued a statement of case addressing the issue of entitlement to nonservice-connection for death pension.  She filed a timely VA Form 9, which the AOJ interpreted as being an appeal of the claim for service connection for the cause of the Veteran's death.  The AOJ issued a supplemental statement of the case on that issue in October 2013.  By consistently treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board finds that it has jurisdiction of the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  As the outcome is entirely favorable to the appellant, any due process error is harmless and therefore not prejudicial.  

The issues of entitlement to service connection for hypertension, CHF, and gout, all for accrued benefits purposes, are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The Veteran died in December 2006.  

2.  His death certificate lists the immediate cause of death as hypertrophic dilated cardiomyopathy and other significant conditions contributing to death, but not related to the immediate cause of death, are listed as hypertension and cocaine intake.  

3.  The evidence of record is at least in equipoise as to whether the Veteran's hypertension was related to service and whether hypertension caused or aggravated CHF.  

4.  The award of service-connected compensation for the cause of the Veteran's death in the present decision makes the appellant's death pension claim moot.
CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1101, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The claim for entitlement to nonservice-connected death pension benefits is dismissed.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3(b)(4), (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Cause of the Veteran's Death

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  Unlike with accrued benefits claims, all evidence of record, including that added to the file after the Veteran's death, may be considered.

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (b), (c) (2015).

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD) and residuals of a phalanx fracture of the right long finger.  The appellant asserts that the Veteran's hypertension was directly related to service, and that it caused or contributed to CHF, which ultimately caused his death.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2015); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b) (2015).  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's service medical records show that in June 1983, his blood pressure was 140/110.  In September 1983, it was 130/92.  In November 1983, it was 150/102, and borderline hypertension was noted.  At separation, his blood pressure was 120/82 and 124/90.  Prehypertension is defined as a systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  VA Adjudication Procedure Manual M21-1, III.iv.4.E.1.d.  The Veteran's service medical records show that he was prehypertensive in service.  

In January 2012, a VA examiner found that the Veteran died from an exacerbation of CHF (cardiomyopathy) with an ejection fraction of 15 percent.  The examiner noted that nine days prior to his death, the Veteran's CHF was exacerbated by longstanding cocaine abuse.  The examiner noted that the Veteran had been admitted to the hospital eight times in the previous 11 months for exacerbations of CHF due to cocaine abuse.  The examiner stated that it was clear that cocaine abuse directly led to the Veteran's death.  The examiner's finding provides probative evidence against the appellant's claim.  

In August 2013, a different VA examiner found that the Veteran had primary hypertension which began in service.  The examiner noted that primary hypertension is poorly understood but is different from secondary hypertension,  which can be caused by drug-induced disorders.  The examiner noted that the Veteran's cocaine abuse aggravated the already existing primary hypertension, which was due to service.  The examiner noted that the Veteran abused both alcohol and cocaine, and that alcohol abuse can cause irreversible intrinsic heart failure as well as hypertension.  The examiner stated that cocaine abuse is not usually associated with chronic hypertension, but that it can aggravate primary hypertension by causing a hyperadrenergic state.  The examiner also stated that chronic cocaine abuse can cause or contribute to CHF.  The examiner stated that the Veteran died from CHF with an ejection fraction of 15 percent due to alcohol and cocaine abuse.  However, the examiner also found that the Veteran's history of primary hypertension more than likely contributed to or aggravated the severe CHF, especially when his primary hypertension was untreated.  Therefore, the examiner concluded that it was as least as likely as not that hypertension contributed to or aggravated the Veteran's CHF, but did not directly cause his death.  The examiner's finding provides probative evidence in favor of the Veteran's claim.

The findings of the June 2012 and August 2013 VA examiners are equally probative.  Because a state of relative equipoise has been reached in this case, reasonable doubt must be resolved in favor of the claimant.  Alemany v. Brown, 9 Vet. App. 518 (1996).  Resolving all doubt in favor of the appellant, the Board finds that Veteran's hypertension was related to service and should be service-connected.  38 C.F.R. § 3.303 (2015).  Additionally, resolving all reasonable doubt in favor of the appellant, the Board finds that the Veteran's CHF was caused or aggravated by the service-connected hypertension.  38 C.F.R. § 3.310 (2015).  Lastly, CHF was the immediate cause of death.  Therefore, the Board finds that service connection for the cause of the Veteran's death should be granted.  38 C.F.R. § 3.312 (2015).  

Accordingly, the Board finds that hypertension was incurred in service and that CHF was aggravated by service-connected hypertension.  Therefore, the aggravation of CHF is service-connected.  As CHF was the primary cause of death, the Board finds that a service-connected disability was a principal or contributory cause of death and that the service-connected CHF is shown to have hastened death.  Thus, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nonservice-Connected Death Pension

Death pension is available to the surviving spouse of a Veteran because of his nonservice-connected death, as long as the Veteran served for the required period of time during wartime, subject to certain income limitations.  38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5) (2015).

A threshold consideration for entitlement to any type of death pension is that the Veteran's death is found to be nonservice-connected.  38 C.F.R. § 3.3(b)(4) (2015).  In the present case, benefits have been granted based upon the award of service connection for the cause of the Veteran's death.  The grant of service connection for the cause of the Veteran's death provides the greater award.  38 U.S.C.A. §§ 1311, 1541 (West 2014).

In light of the grant service connection for the cause of the Veteran's death, the claim of entitlement to nonservice-connected death pension benefits under 38 U.S.C.A. § 1541 (West 2014) is moot, and the claim is therefore dismissed.


ORDER

Service connection for the cause of the Veteran's death is granted.

The appeal of the issue of entitlement to nonservice-connected death pension benefits is dismissed.




REMAND

The appellant submitted a timely May 2008 notice of disagreement with the  June 2007 denial of accrued benefits claims.  However, no statement of the case has been issued on those issues.  An October 2013 supplemental statement of the case was issued.  However, a supplemental statement of the case does not serve the same purpose of an statement of the case and cannot stand in place of an statement of the case.  38 C.F.R. § 19.31 (2015).  The accrued benefits claims must be remanded to for issuance of a statement of the case.  38 C.F.R. §19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Board emphasizes that the appellant must perfect an appeal in order to obtain appellate review.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, accompanied by notification of her appellate rights, which addresses the issues of entitlement to service connection for hypertension, CHF, and gout, for accrued benefits purposes.  If the claimant perfects a timely appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


